DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 objected to because of the following informalities:  in claim 1 line 2, the phrase “comprising following steps:” is grammatically incorrect. Examiner suggests “comprising the following steps:”.
This informality is repeated in claims 2-5 as well as at claim 1 line 21.
Claims 2-5 include the limitation “specifically comprises” in line 2 of each claim. The term “specifically” is unnecessary. It’s inclusion with the transitional phrase may call into question whether the phrase is for open or closed limitations. For the purpose of examination, Examiner will consider “specifically comprises” to be synonymous with “comprises”.
In claim 1 line 16, the phrase “so far the design of a refining segment with equidistant curved bars is completed, and a refiner plate with equidistant curved bars is obtained” is unnecessary. Such a phrase is conversational and appears to be a summary of the preceding limitations. 
In claim 1 lines 13-14, the phrase “the refiner plate with equidistant curved bars are divided…” The word “are” appears to refer to “the refiner plate” which should be singular: “is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-5 recite broad limitation which act as headings, and the claims also recite narrow limitations containing the details of the heading statements. 
For example, in claim 1, the limitation “designating a center cutter arc for the equidistant curved bars:” is a broad heading while the limitation “defining, on the basis on defining a bar angle of the curved bars, a center circle arc for the curved bars, and establishing an equation for the circle arc for the curved bars by establishing a polar coordinate system;”.
This heading/detail arrangement is repeated in steps 1, 2, and 4 of claim 1. It is also repeated in steps 1, 2, and 3 of claim 2, in steps 1 and 2 of claim 3, and in claim 5.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  In step 1, the claim requires “establishing an equation for the circle arc … by establishing a polar coordinate system”. It is unclear how a polar coordinate system can establish an equation for the circle arc. Applicant’s specification relies on specific equations for doing so, not a broad teaching of the establishment of a coordinate system. Thus, there is an omitted step regarding the actual equation used for establishing the circle arc.
Claim 1 recites the limitations "the center bar" (line 7), “the equidistant curved refining segment” (lines 7-8), “the bar width” (line 9), “the groove width” (line 9), “the whole refining segment” (line 11), and “the bar height” (line 15).  There is insufficient antecedent basis for this limitation in the claim as none of the limitations had previously been introduced.
Claim 1 recites “a center curved bar” in line 10. There is insufficient antecedent basis for this limitation in the claim as “the center bar” had previously been introduced.
Claim 1 line 15 recites the phrase “and then trimmed.” It is unclear what is being trimmed. For the purpose of examination, Examiner will consider the curved bars are trimmed. 
Claims 2-5 recite “the method for designing a refiner plate” in line 1 of each claim. This limitation lack antecedent basis since “a refiner plate” had already been introduced. Examiner suggests “the refiner plate…”
Claims 2 recite a series of steps: “step 1:” “step 2:” “step 3:” However, claim 1 already introduced “step 1)”. There is unnecessary ambiguity introduced by referring to step 1: of step 1). Examiner suggests amending claim 2 to recite “substep 1:”, “substep 2:”, “substep 3:” to avoid the confusion between the different levels of steps.
Claim 3 also recites step 1: and step 2: which are in fact substeps of step 2) of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 5 are already present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leider (US 4,023,737).
As to claim 1, Leider teaches a method for designing a refiner plate (Spiral Groove Pattern Refiner Plates (Title)) with equidistant curved bars (bars 21 are spaced equidistantly by grooves g. Col 3 lines 61-62: “The channels 22 are usually of uniform depth and width, g, along the entire length thereof.”), comprising following steps: 1) designing a center circle arc for the equidistant curved bars: defining, on the basis of defining a bar angle of the curved bars (the bar angle is shown in Fig. 1 as α+90°), a center circle arc for the curved bars (there are a plurality of bars 22 swept as an arc of a circle having a center E, which is a radius r4 from the origin C), and establishing an equation for the circle arc for the curved bars by establishing a polar coordinate system (as shown by the polar origin C in Fig.1); 2) designing circle arcs for curved bars on two sides of the center bar of the equidistant curved refining segment: establishing, in consideration of the bar width and the groove width, an equation for circle arcs for bars on two sides of a center curved bar (Leider covers the whole refiner plate in curved bars. Thus, every bar 22 will have a bar on either side of it separated by a groove having width g. In this way the equation described by the method of Leider arrives at bars on two sides of any given curved bar.); 3) when the whole refining segment is full of circle arcs of bars, trimming lines of outer circle arcs of the refining segment to complete the design of equidistant circle arcs on the two sides (the bars 22 extend from A to B as shown in Fig. 1 and are thus considered trimmed), wherein, according to refining process requirements, the refiner plate with equidistant curved bars are divided into zones along a predetermined standard line and then trimmed (as shown in Fig. 1, there are 45° zones), the bar height is determined according to the specific process requirements (Leider discusses bar height at col 3 lines 40+ “Since one functional purpose of the breaker section 10 is to break or shed large fiber bundles and trash that occasionally falls into the system, these breaker bars 11 and 12 are of greater width and lower height than the bars 21 of refining section 20.”), so far the design of a refining segment with equidistant curved bars is completed, and a refiner plate with equidistant curved bars is obtained (Leider’s system creates the design for a refiner plate); and 4) machining such a refiner plate in accordance with methods for common refiner plates, including: casting which is applicable for industrial mass-production of refiner plates and milling which is applicable for experimental refiner plates, with casting including following operations as main steps: design and development of a refining segment mold, manufacture of a cavity suitable for casting, alloy smelting and casting, opening the mold for the purpose of cleaning, initial machining, thermal treatment, finish machining, and inspection (the limitations of step 4 are all considered to be in the alternative. Leider teaches at Col 2 line 41: “Another object of the present invention is to teach a curved bar pattern having curved bar channels that may be conveniently machined with conventional machine tools on relatively simple jigs and fixtures.”).
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and other formal requirements set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art, as found in the notice of references cited does not teach or obviate the limitations of claims 2, 3 or 4. Specifically, claims 2, 3, and 4 include equations which describe the establishment of a center circle arc, equations which describe the establishment of left and right circle arcs, and equations which describe the establishment of circle arcs for other particular zones of the refiner plate which are not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 1,169,228 teaches curved bars which are equidistant from each other at Col 1 lines 45+.
US 5,425,508 teaches curved bars arranged into zones.
US 2017/0073893 teaches curved bars arranged into zones at Figure 3D.
US 27,551 teaches the use of a compass to draw circular arcs which are equidistant and adjacent from one another, thus teaching the creation of center and left and right arcs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        25 February 2021